Title: VI. Philip Freneau to Thomas Jefferson, 27 January [1792]
From: Freneau, Philip
To: Jefferson, Thomas



Sir
Morning Jan. 27. [1792]

Two or three days ago I received a Letter from Mr. Nelson, of Augusta County, Virginia, in which he wishes me to inform him of the Nature or plan of the organization of the Pennsylvania Society for the improvement of agriculture. He mentions that possibly Mr. Jefferson can give me some information, that will enable me to write him on the subject. Mr. Jefferson will be pleased to recollect if he has any documents relative to this Society, and I will call tomorrow morning, to be informed.

I have just glanced over Mr. Henno’s last essay, you were so kind as to send. It is much like the others, generally superficial, tedious, and too little of argumentative discussion for the subject, to please the generality of readers. However, there are here and there some good things interspersed, which we will give the public when nothing more interesting offers.—I am Sir with great respect Your very humble Servt.,

Ph. Freneau

